DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nikki Dossman on 06/25/2021.
The application has been amended as follows: 
Abstract:
There are disclosed pressure-sensitive acoustic resonators and remote pressure sensing systems and methods. A pressure-sensitive acoustic resonator includes a conductor pattern formed on a planar surface of a dielectric substrate, the conductor pattern including an interdigital conductor pattern 

Claims:
Claim 1. (Currently Amended) A pressure-sensitive acoustic resonator, comprising:
and 
a diaphragm, the diaphragm being a portion of a plate of single-crystal piezoelectric material, the diaphragm having a front surface exposed to an environment and a back surface facing, but not contacting, the ICP, wherein one or more pressure relief holes are formed through the diaphragm.

Claim 7: Cancelled.

Claim 12. (Currently Amended) The pressure sensitive acoustic resonator of claim 1, wherein 
the plate is lithium niobate with Euler angles [0°, 60° to 180°, 0°], 
the ICP is configured to excite quasi-shear waves in the diaphragm such that the acoustic energy flow is along the X axis.

Claim 18. (Currently Amended) A remote pressure sensing system, comprising: 
a passive pressure sensor including a pressure-sensitive acoustic resonator coupled to a first antenna; and 
a reader comprising: 
a transmitter to transmit, via a second antenna, an interrogation signal to the passive pressure sensor, 

a controller to determine an air pressure at the passive sensor based on the response signal, 
wherein the pressure-sensitive acoustic resonator comprises: 
a conductor pattern formed on a planar surface of a dielectric substrate, the conductor pattern including an interdigital conductor pattern and 
a diaphragm, the diaphragm being a portion of a plate of single crystal piezoelectric material, the diaphragm having a front surface exposed to an environment and a back surface facing, but not contacting, the ICP, wherein one or more pressure relief holes are formed through the diaphragm.

Claim 23. (Currently Amended) A method for remotely measuring pressure, comprising:
transmitting an interrogation signal to a passive pressure sensor including a pressure-sensitive acoustic resonator; 
receiving a response signal from the passive pressure sensor; and 
determining an air pressure at the passive sensor based on the response signal, 
wherein the pressure-sensitive acoustic resonator comprises: 
a conductor pattern formed on a planar surface of a dielectric substrate, the conductor pattern including an interdigital conductor pattern and 
, wherein one or more pressure relief holes are formed through the diaphragm.

Allowable Subject Matter
Claims 1-6 and 8-26, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure-sensitive acoustic resonator, comprising: a conductor pattern formed on a planar surface of a dielectric substrate, the conductor pattern including an interdigital conductor pattern (ICP); and a diaphragm, the diaphragm being a portion of a plate of single-crystal piezoelectric material, the diaphragm having a front surface exposed to an environment and a back surface facing, but not contacting, the ICP, wherein one or more pressure relief holes are formed through the diaphragm.
Regarding claims 2-6 and 8-17: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 18: The prior art, alone or in combination, fails to anticipate or render obvious a remote pressure sensing system, comprising: a passive pressure sensor including a pressure-sensitive acoustic resonator coupled to a first antenna; and a reader comprising: a transmitter to transmit, via a second antenna, an interrogation signal to the passive pressure sensor, a 
Regarding claims 19-22: These claims are allowable due to at least their dependency on claim 18.
Regarding claim 23: The prior art, alone or in combination, fails to anticipate or render obvious a method for remotely measuring pressure, comprising: transmitting an interrogation signal to a passive pressure sensor including a pressure-sensitive acoustic resonator; receiving a response signal from the passive pressure sensor; and determining an air pressure at the passive sensor based on the response signal, wherein the pressure-sensitive acoustic resonator comprises: a conductor pattern formed on a planar surface of a dielectric substrate, the conductor pattern including an interdigital conductor pattern (ICP); and a diaphragm, the diaphragm being a portion of a plate of single-crystal piezoelectric material, the diaphragm having a front surface exposed to an environment and a back surface facing, but not contacting, the 
Regarding claims 24-26: These claims are allowable due to at least their dependency on claim 23.
     The closest prior art found by the examiner is Bahmanyar et al. (US 20210100513 A1) and Cherednick et al. (US 20050156484 A1).
     Bahmanyar teaches (FIG. 2) a pressure-sensitive acoustic resonator, comprising: a conductor pattern (152) formed on a planar surface of a dielectric substrate (140), the conductor pattern including an interdigital conductor pattern (e.g. FIG. 7, however Bahmanyar teaches that acoustic wave device 152 may be formed as an interdigital conductor pattern - [0027]) (ICP); and a diaphragm (120), the diaphragm being a portion of a plate of piezoelectric material ([0066]), the diaphragm having a front surface (top of 120) exposed to an environment and a back surface (bottom of 120) facing, but not contacting, the ICP (152). Bahmanyar fails to teach at least the limitation of one or more pressure relief holes formed through the diaphragm. Further, modification of Bahmanyar to include pressure relief holes in the diaphragm of Bahmanyar’s pressure sensor is not obvious.
     Similarly, Cherednick also fails to teach one or more pressure relief holes formed through the diaphragm. Further, modification of Cherednick to include pressure relief holes in the diaphragm of Cherednick’s pressure sensor is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bahmanyar; Mohammad Reza et al., (US 20210100513 A1), "AN APPARATUS AND METHOD"
MONEDERO MIRANDA; Manuel et al., (US 20180335350 A1), "Method for optimizing the design of a device comprising interrogation means and a remotely-interrogatable passive sensor"
KIM J et al., (US 20130021305 A1), "Resonator structure i.e. contour mode resonator device, has trenches formed in piezoelectric layer on first side in space regions between electrodes of upper conductive layer, where piezoelectric layer includes piezoelectric material"
Kwon; Jae Wan, (US 20100282005 A1), "MASS SENSING DEVICE FOR LIQUID ENVIRONMENT"
Choi; Du-Hwan et al., (US 20120242190 A1), "SAW SENSOR"
Ayazi; Farrokh et al., (US 7847656 B2), "Monolithic thin-film piezoelectric filters"
Combi; Chantal et al., (US 20070113658 A1), "SURFACE ACOUSTIC WAVE PRESSURE SENSOR"
Magee; Steven J. et al., (US 20060130585 A1), "Surface acoustic wave sensor methods and systems"
Cherednick, Valentin et al., (US 20050156484 A1), "Saw sensor device using slit acoustic wave and method thereof"
Liu; James Z. et al., (US 7017416 B1), "Disposable pressure diaphragm and wireless sensor systems and methods"
Cook, James D. et al., (US 20050231067 A1), "Pressure sensor methods and systems"
Ruby; Richard C. et al., (US 6507983 B1), "Method of making tunable thin film acoustic resonators"
Sinha; Bikash K. et al., (US 4535632 A), "Surface acoustic wave sensors"
Reeder; Thomas M. et al., (US 3978731 A), "Surface acoustic wave transducer"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856